Citation Nr: 0948117	
Decision Date: 12/22/09    Archive Date: 01/05/10

DOCKET NO.  06-02 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a left shoulder 
disorder.

3.  Entitlement to service connection for sinusitis.

4.  Entitlement to service connection for bronchitis/upper 
respiratory infections.

5.  Entitlement to service connection for sleep apnea.

6.  Entitlement to service connection for nephrolithiasis 
with left back pain.

7.  Entitlement to service connection for refractive error.

8.  Entitlement to service connection for hyperextension 
injury of the right wrist.

9.  Entitlement to service connection for traumatic arthritis 
of the right wrist.

10.  Entitlement to an initial compensable rating for 
cervical strain.

11.  Entitlement to an initial compensable rating for 
thoracolumbar strain.

12.  Entitlement to an initial compensable rating for right 
acromioclavicular joint separation.

13.  Entitlement to an initial compensable rating for chin 
scar.

14.  Entitlement to an initial compensable rating for left 
calcaneal spur.

15.  Entitlement to an initial compensable rating for 
residuals of eye injury.

16.  Entitlement to an initial compensable rating for 
residuals of abrasion/contusion of the left knee.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from September 2000 to 
August 2004.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

The Board notes that in his January 2006 Substantive Appeal, 
the Veteran specifically listed 12 issues, but did not 
specifically list his claims regarding bilateral hearing 
loss, refractive error, chin scar, or eye injury residuals.  
However, these issues were listed on the December 2005 
Statement of the Case (SOC), and the Veteran checked the box 
on the Substantive Appeal to reflect he wanted to appeal all 
of the issues listed on the SOC.  Consequently, the Board 
concludes that these issues are properly before it for 
appellate review.

The Board further notes that, in addition to the appellate 
issues listed above, the Veteran also initiated an appeal as 
to the denial of service connection for nerves/anxiety.  
However, service connection was established for this 
disability by a December 2005 rating decision.  The Veteran 
reported in a June 2006 statement that he was satisfied with 
the decision in reference to the anxiety disorder.  In view 
of the foregoing, this issue has been resolved and is not on 
appeal before the Board.  See generally Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997), and Barrera v. Gober, 122 
F.3d 1030 (Fed. Cir. 1997).

For the reasons addressed in the REMAND portion of the 
decision below, the Board concludes that further development 
is required with respect to the cervical strain, 
thoracolumbar strain, right acromioclavicular separation, 
left calcaneal spur, eye injury residuals, and left knee 
claims.  As such, these issues will be REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The record indicates the Veteran's left shoulder 
disorder, sinusitis, sleep apnea, nephrolithiasis with left 
back pain, and residuals of hyperextension injury of the 
right wrist were incurred in or otherwise the result of 
active service.

2.  The Veteran does not have a hearing loss disability as 
defined by VA regulations.

3.  The Veteran does not have any chronic disability 
manifested by bronchitis/upper respiratory infections on 
competent medical evaluation at any time during the pendency 
of the case.

4.  The Veteran does not have arthritis of the right wrist on 
competent medical evaluation at any time during the pendency 
of this case.

5.  Pursuant to VA regulations, the Veteran's refractive 
error is not considered a disability subject to service 
connection.

6.  The Veteran's service-connected chin scar is not 
manifested by one or more characteristics of disfigurement; 
loss of covering of skin over the scar; and is not shown to 
be tender and painful on competent medical evaluation. 


CONCLUSION OF LAW

1.  Service connection is warranted for the Veteran's left 
shoulder disorder.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2009).

2.  Service connection is warranted for the Veteran's 
sinusitis.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2009).

3.  Service connection is warranted for the Veteran's sleep 
apnea.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303 (2009).

4.  Service connection is warranted for the Veteran's 
nephrolithiasis with left back pain.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2009).

5.  Service connection is warranted for the Veteran's 
residuals of hyperextension injury of the right wrist.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2009).

6.  A hearing loss disability was not incurred in or 
otherwise the result of service.  38 U.S.C.A. §§ 1110 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2009).

7.  A chronic disability manifested by bronchitis/upper 
respiratory infections was not incurred in or otherwise the 
result of service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2009).

8.  Refractive error of the eyes is not a disability subject 
to service connection.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303(c) (2009).

9.  Right wrist arthritis was not incurred in or otherwise 
the result of service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2009).

10.  The criteria for an initial compensable rating for the 
Veteran's service-connected chin scar are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.118, Diagnostic 
Code 7800 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
and 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

Initially, the Board notes that, for the reasons detailed 
below, it concludes that service connection is warranted for 
the Veteran's left shoulder disorder, sinusitis, sleep apnea, 
nephrolithiasis with left back pain, and residuals of 
hyperextension injury of the right wrist.  Therefore, any 
deficiency regarding the duties to assist and notify has been 
rendered moot.  Consequently, no further discussion of the 
VCAA with respect to these claims is warranted.

Regarding the chin scar, this appeal is from the disagreement 
with the initial rating assigned following the grant of 
service connection.  In Dingess v. Nicholson, 19 Vet. App. 
473, 490-1 (2006), the United States Court of Appeals for 
Veterans Claims (Court) held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Thus, because the 
notice that was provided before service connection was 
granted was legally sufficient, VA's duty to notify in this 
case is satisfied.  See also Dunlap v. Nicholson, 21 Vet. 
App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).

In regard to the remaining appellate claims adjudicated by 
this decision, the Court has held that adequate notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004).  In this case, the 
Veteran was sent pre-adjudication notice via letters dated in 
September and October 2004, which is clearly prior to the 
March 2005 rating decision that is the subject of this 
appeal.  Taken together, these letters informed the Veteran 
of what was necessary to substantiate his service connection 
claims, what information and evidence he must submit, what 
information and evidence will be obtained by VA, and the need 
for the Veteran to advise VA of or to submit any evidence in 
his possession that was relevant to the case.  As such, this 
correspondence fully complied with the notice requirements of 
38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b), as well as the Court's 
holding in Quartuccio, supra.  

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).   The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.   The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.   See 
38 C.F.R. § 3.159(b)(1).)

The Board notes that the Veteran was also sent a letter dated 
in March 2006 which contained the information regarding 
disability rating(s) and effective date(s) mandated by the 
holding in Dingess, supra.  However, it does not appear the 
RO readjudicated the Veteran's appellate claims subsequent to 
this notice.  Nevertheless, the fact that the notice was sent 
to the Veteran does indicate he was aware of this 
information.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (VA can demonstrate that a notice defect is not 
prejudicial if it can be demonstrated ... that any defect in 
notice was cured by actual knowledge on the part of the 
appellant that certain evidence (i.e., the missing 
information or evidence needed to substantiate the claim) was 
required and that the appellant should have provided it.); 
see also Overton v. Nicholson, 20 Vet. App. 427 (2006).  He 
has actively participated in the processing of his case, and 
the statements submitted in support of his claims have 
indicated familiarity with the requirements for the benefits 
sought on appeal.  Moreover, for the reasons started below 
the Board concludes that the preponderance of the evidence is 
against the Veteran's claims of service connection for 
hearing loss, bronchitis, and right wrist arthritis, and they 
must be denied.  His refractive error claim must be denied as 
a matter of law.  As such, no disability rating and/or 
effective date is to be assigned or even considered for these 
claims.  Consequently, the Board concludes that the Veteran 
has not been prejudiced by this aforementioned deficiency in 
notification regarding the Court's holding in Dingess.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard, supra; Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).  In view of the foregoing, the Board finds that the 
Veteran was notified and aware of the evidence needed to 
substantiate his claims and the avenues through which he 
might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  Accordingly, there is no further duty to notify.

In addition, the Board finds that the duty to assist a 
claimant in the development of his or her case has been 
satisfied.  The Veteran's service treatment records are on 
file, as are various post-service medical records.  Further, 
the Veteran has had the opportunity to present evidence and 
argument in support of his claims, and nothing indicates he 
has identified the existence of any other relevant evidence 
that has not been obtained or requested.  As part of his 
January 2006 Substantive Appeal, he specifically indicated 
that he did not want a Board hearing.  Moreover, he was 
accorded VA medical examinations regarding this case in 
January 2005.  The record does not indicate, nor does the 
Veteran contend, that the findings of these examinations are 
inaccurate, or otherwise identify any prejudice therein.  In 
addition, he has not indicated that his service-connected 
chin scar has increased in severity since that examination.  
Accordingly, the Board finds that these examinations are 
adequate for resolution of this case.  Consequently, the 
Board finds that the duty to assist the Veteran has been 
satisfied in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claims.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  

I.  Service Connection

Legal criteria

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent evidence to the 
effect that the claim is plausible.  Lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007).


Analysis

Initially, the Board finds that service connection is 
warranted for the Veteran's left shoulder disorder, 
sinusitis, sleep apnea, nephrolithiasis with left back pain, 
and residuals of hyperextension injury of the right wrist.  
As detailed below, the Veteran's service treatment records 
contain in-service findings consistent with these 
disabilities, he has reported continuity of symptomatology 
since service, he has been diagnosed with these chronic 
disabilities at the January 2005 VA examinations, and the 
examination reports indicate these disabilities are 
etiologically linked to the in-service findings.

The Board observes that the Veteran did indicate on his April 
2004 Report of Medical History, completed in conjunction with 
his separation examination, that he had experienced painful 
shoulder, elbow or wrist; sinusitis; kidney stone or blood in 
urine; and frequent trouble sleeping.  He also reported that 
his hands and wrists hurt, especially in cold weather; had 
shoulder injuries in 2001 and 2002; that he always had 
problems with his sinuses; and passed a kidney stone in 2002.  
No such problems were indicated on the August 2000 Report of 
Medical History completed in conjunction with his enlistment 
into military service.

In addition to the foregoing, the Veteran's service treatment 
records reflect he was treated for complaints of neck and 
left shoulder pain in May 2004, which was assessed as muscle 
strain.  Based upon his reported history, and physical 
examination findings, the January 2005 VA general medical 
examiner stated that the left shoulder was similar to the 
right shoulder, in that he was unable to assess 
musculoskeletal problem, but that the history was consistent 
with rotator cuff tendinitis.

In denying the claim, it was emphasized that the examiner 
stated that he was unable to assess musculoskeletal problem 
with the left shoulder.  However, the examiner stated that 
this applied to both the right and left shoulder, and service 
connection is in effect for a right shoulder disorder.  
Although more information regarding the right shoulder is 
contained in the service treatment records than the left, 
this does not change the fact that the Veteran was treated 
for complaints of both shoulders during his active service, 
and that the January 2005 VA general medical examination did 
indicate current disabilities for both shoulders.  As service 
connection was established for the right shoulder based on 
essentially the same factual predicate, it would be illogical 
and inconsistent for service connection not to be established 
for the left shoulder in this case.  

Regarding sinusitis, service treatment records from December 
2000 note complaints of nasal and chest congestion, and sore 
throat, assessed as viral syndrome.  He was subsequently 
treated for complaints of congestion and fever in January 
2001, assessed as strep pharyngitis.  He was again treated 
for sinus congestion in February 2001, which was assessed as 
upper respiratory infection.  Thereafter, he was treated for 
complaints of sinus pressure and headache in July 2004, and 
was assessed with allergic rhinitis.  The January 2005 VA 
general medical examination, based upon this history and 
physical examination, diagnosed chronic sinusitis, mild to 
moderate impairment.

As to the nephrolithiasis claim, service treatment records 
from June 2002 note that the Veteran had complaints of back 
pain  since passing a kidney stone one month earlier.  The 
January 2005 VA general medical examination, based upon this 
history and physical examination, diagnosed nephrolithiasis 
with continual pain, no noted impairment.

In denying the nephrolithiasis claim, it was noted that there 
was no medical diagnosis of nephrolithiasis or kidney stones 
in the service treatment records only an oral history that 
was relayed in June 2002.  The Board acknowledges that 
nephrolithiasis is a disease that is not subject to lay 
observation; and the record does not reflect the Veteran has 
the requisite knowledge, skill, experience, training, or 
education to render such a competent medical diagnosis.  38 
C.F.R. § 3.159(a)(1).  Nevertheless, the Board concurs with 
the contention of the Veteran's representative, as detailed 
in a November 2009 statement, that the Veteran is competent 
as a lay person, to state he passed a kidney stone while on 
active service as documented in the service treatment 
records.  Moreover, the wording of the January 2005 VA 
general medical examination that the diagnosis of 
nephrolithiasis was based upon the Veteran's history of 
kidney stones.

In regard to the sleep apnea, service treatment records from 
September 2001 note the Veteran reported trouble sleeping, 
and was assessed with poor sleep hygiene and situational 
anxiety.  It was recommended that he participate in a study 
to determine whether he had sleep apnea, but the record 
indicates no such study was completed during active service.  
The January 2005 VA general medical examination, based upon 
this history and physical examination, diagnosed sleep apnea 
by history.

Finally, regarding the right wrist, the Veteran reported at 
the January 2005 VA general medical examination that he had 
hyperextension injury while going down a ladder well while in 
the service.  Diagnosis was right wrist hyperextension 
injury.  The examiner also noted that the Veteran still had 
significant symptoms, which were consistent with possibly 
tendinitis versus overuse syndrome, which was at least as 
likely as not secondary to his previous injury.  As only an 
in-service injury was reported on this examination, it is 
clear the examiner's opinion was relating the current 
disability to service.

In denying the claim, it was stated that the service 
treatment records were negative for any treatment for or 
diagnosis of a right wrist injury.  Although it was 
acknowledged that service treatment records from April 2003 
indicated a fall from a ladder, it only referred to left heel 
pain and contained no mention of a right wrist injury or 
complaints of symptoms of the right wrist.  It is noted that 
this injury was the basis for the service-connected left 
calcaneal spur.  The Board acknowledges that the service 
treatment records do not reference the right wrist, but under 
the circumstances of a fall from a ladder it is possible that 
such an injury occurred.  Moreover, the Veteran is competent, 
as a lay person, to describe such an injury, and the fact 
that he reported one shortly after the period in question 
lends credibility to that report.  The fact that wrist pain 
was reported on his April 2004 Report of Medical History 
further supports the credibility of that statement.  In 
addition, the conclusion of the January 2005 VA general 
medical examiner indicates that the current disability is 
consistent with such an injury.

The Board also wishes to reiterate the holding of Jandreau, 
that lay evidence, such as that provided to the Veteran in 
this case, can be competent and sufficient to establish a 
diagnosis of a condition when lay testimony describing 
symptoms at the time supports a later diagnosis by a medical 
professional, as is the case here with the January 2005 VA 
general medical examination.  See also Davidson v. Shinseki, 
581 F.3d 1313 (Fed. Cir. 2009).  Further, the Board is of the 
opinion that this caselaw is of particular significance in a 
case, such as this, where the Veteran indicated the presence 
of relevant symptomatology prior to his separation form 
active service, reported continuity of symptomatology, the 
pertinent disabilities were diagnosed less than a year after 
his separation from service, and nothing in the record 
explicitly refutes the Veteran's account of his medical 
history regarding these disabilities.  Moreover, in Alemany 
v. Brown, 9 Vet. App. 518 (1996), the Court stated that in 
light of the benefit of the doubt provisions of 38 U.S.C.A. § 
5107(b), an accurate determination of etiology is not a 
condition precedent to granting service connection; nor is 
"definite etiology" or "obvious etiology."  

Resolving all reasonable doubt in favor of the Veteran, the 
Board finds that service connection is warranted for his left 
shoulder disorder, sinusitis, sleep apnea, nephrolithiasis 
with left back pain, and residuals of hyperextension injury 
of the right wrist.  

With respect to the other service connection claims that are 
the subject of this appeal, the Board acknowledges that the 
Veteran's service treatment records also include in-service 
findings indicative of such disabilities.  However, unlike 
the disabilities discussed above, the competent medical 
evidence does not show that he has been diagnosed with 
chronic disabilities on competent medical examination for 
such disabilities.

In regard to the hearing loss claim, the Board notes that for 
the purpose of applying the laws administered by VA, impaired 
hearing is considered a disability when the auditory 
threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 
or 4,000 Hertz is 40 decibels or greater; or when the 
auditory threshold for at least three of the frequencies 500, 
1,000, 2,000, 3,000, or 4,000 Hertz is 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

In this case, a thorough review of the Veteran's service 
treatment records reflect he underwent multiple audiological 
evaluations during service, but none of these evaluations 
showed a hearing loss disability as defined by 38 C.F.R. 
§ 3.385.  For example, audiological testing conducted in 
November 2003 revealed pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
5
5
15
LEFT
15
0
10
0
5

In addition, the Veteran was accorded a VA audio examination 
in January 2005 which revealed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
Average
RIGHT
15
10
15
5
10
10
LEFT
15
15
15
10
25
16

Speech recognition scores were 100 percent for the right ear, 
and 96 percent for the left ear.  

Similarly, the January 2005 VA general medical examination 
noted the Veteran's reported history of multiple episodes of 
upper respiratory infection and bronchitis between 2002 and 
2003.  However, while the Veteran had multiple courses of 
antibiotics during service, he had had no residuals since 
that time and did not report occasional cough.  His chest was 
found to be clear to auscultation without wheezes, rales or 
rhonchi on physical examination itself.  Diagnoses included 
history of upper respiratory infection/bronchitis, currently 
with no residuals.  Nothing in the treatment records 
themselves otherwise indicates a chronic disability 
manifested by bronchitis/upper respiratory infections.

The Board further notes that while the January 2005 VA 
general medical examination did find a current right wrist 
disability, X-rays taken of the right wrist in conjunction 
with this examination did not show it was manifested by 
arthritis.  

In view of the foregoing, the Board must find that the 
preponderance of the competent medical evidence is against a 
finding that the Veteran has had a bilateral hearing loss 
disability as defined by VA regulations, chronic bronchitis, 
and right wrist arthritis at any time during the pendency of 
this case.  Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C. §§ 
1110, 1131; and see Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  In Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997), it was observed that 38 U.S.C.A § 1131, as well as 
other relevant statutes, only permitted payment for 
disabilities existing on and after the date of application 
for such disorders.  The Federal Circuit observed that the 
structure of these statutes "provided strong evidence of 
congressional intent to restrict compensation to only 
presently existing conditions," and VA's interpretation of 
the law requiring a present disability for a grant of service 
connection was consistent with the statutory scheme.  
Degmetich, 104 F.3d at 1332; and see Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998) (holding VA's interpretation of the 
provisions of 38 U.S.C.A § 1110 to require evidence of a 
present disability to be consistent with congressional 
intent); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (the 
law limits entitlement for service-related diseases and 
injuries to cases where the underlying in-service incident 
has resulted in a disability).  Simply put, in the absence of 
proof of present disability there can be no valid claim.  

For these reasons, the Board concludes that the preponderance 
of the evidence is against the Veteran's claims of service 
connection for hearing loss, bronchitis, and right wrist 
arthritis.  As the preponderance of the evidence is against 
these claims, the benefit of the doubt doctrine is not for 
application in the instant case.  See generally Gilbert; see 
also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  
Thus, the benefits sought on appeal with respect to these 
claims must be denied.

The Board acknowledges that the January 2005 VA eye 
examination did diagnose refractive error, among other 
things.  However, congenital or developmental defects, 
refractive error of the eye, personality disorders and mental 
deficiency as such are not diseases or injuries within the 
meaning of applicable legislation.  38 C.F.R. § 3.303(c).  As 
such, service connection for such disorders is not possible 
as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994) (when the law and not the evidence is dispositive, a 
claim for entitlement to VA benefits should be denied or the 
appeal to the Board terminated because of the absence of 
legal merit or the lack of entitlement under the law).

II.  Higher Rating 

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations applies, 
assigning the higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disability upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.

With regard to the Veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

The criteria for evaluation of the scars is found at 38 
C.F.R. § 4.118, Diagnostic Codes 7800 to 7806. 

Initially, the Board observes that Diagnostic Codes 7801, 
7802 and 7806 are not applicable in this case.  The criteria 
for Diagnostic Codes 7801 and 7802 specifically stated that 
they are for scars other than of the head, face or neck.  As 
the service-connected scar is on the Veteran's chin, it is 
clearly part of the face.  Diagnostic Code 7806 is for 
evaluation of dermatitis or eczema, which is not the type of 
disability reflected by the service-connected chin scar.

Diagnostic Code 7800 evaluates scars based upon disfigurement 
of the head, face, or neck.  Under this Code a10 percent 
evaluation is assigned if there is one characteristic of 
disfigurement.  A 30 percent evaluation is warranted if there 
are visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature or paired set of 
features [nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips], or if there are two or three 
characteristics of disfigurement.  A 50 percent evaluation is 
authorized if there is visible or palpable tissue loss and 
either gross distortion or asymmetry of two features or 
paired sets of features [nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips], or if 
there are four or five characteristics of disfigurement.  An 
80 percent evaluation is assigned for visible or palpable 
tissue loss and either gross distortion or asymmetry of three 
or more features or paired sets of features [nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips], or if there are six or more characteristics of 
disfigurement.

The eight characteristics of disfigurement, for purposes of 
evaluation under 38 C.F.R. § 4.118, are: (1) A scar five or 
more inches (13 or more centimeters (cm.)) in length; (2) A 
scar at least one-quarter inch (0.6 cm.) wide at its widest 
part; (3) The surface contour of the scar is elevated or 
depressed on palpation; (4) The scar is adherent to 
underlying tissue; (5) The skin is hypo- or hyper-pigmented 
in an area exceeding six square inches (39 sq. cm.); (6) The 
skin texture is abnormal (irregular, atrophic, shiny, scaly, 
etc.) in an area exceeding six square inches (39 sq. cm.); 
(7) There is underlying soft tissue missing in an area 
exceeding six square inches (39 sq. cm.); (8) The skin is 
indurated and inflexible in an area exceeding six square 
inches (39 sq. cm.). See 38 C.F.R. § 4.118 (2008).

Diagnostic Code 7803 provides for a 10 percent rating for a 
superficial, unstable scar.  Notes following this Code state 
that an unstable scar is one where, for any reason, there is 
loss of covering of skin over the scar; and that a 
superficial scar is one not associated with underlying soft 
tissue damage.

Diagnostic Code 7804 provides that a 10 percent disability 
rating is warranted for a tender and painful superficial 
scar.  A Note following this Code states that a superficial 
scar is one not associated with underlying soft tissue 
damage.

In this case, the competent medical and other evidence of 
record does not reflect the Veteran's service-connected chin 
scar is manifested by one or more characteristics of 
disfigurement; loss of covering of skin over the scar; and is 
not shown to be tender and painful on competent medical 
evaluation.  No such findings were indicated in the service 
treatment records.  Further, the January 2005 VA general 
medical examination noted that the Veteran did have a jagged 
2 cm scar under his lip.  Although it was erythematous, there 
was no other abnormalities.  Heme and lymph showed no 
adenopathy or tenderness, and there were no other scars 
noted.  Moreover, the examiner diagnosed chin scar with no 
residuals.  Nothing in the treatment records on file, nor in 
the statements submitted by and on behalf of the Veteran in 
support of his claims, otherwise indicates the presence of 
the requisite symptomatology for a compensable rating under 
the schedular criteria of Diagnostic Codes 7800, 7803, and/or 
7804.

The Board has also considered the applicability of Diagnostic 
Code 7805 which provides that a scar is to be evaluated based 
upon limitation of motion.  However, nothing in the evidence 
of record indicates the service-connected chin scar has 
resulted in limitation of motion, and the Veteran has not 
contended otherwise.

In exceptional cases where the schedular ratings are found to 
be inadequate, an extraschedular disability rating 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  
However, under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the 
Board cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96.  
Although the RO did include the regulation pertaining to 
extraschedular evaluations, 38 C.F.R. § 3.321(b), in the 
December 2005 SOC, the RO did not then or at any other time 
adjudicate the matter of the Veteran's entitlement to an 
extraschedular rating.  Moreover, the Veteran has never 
raised the matter of his entitlement to an extraschedular 
rating, nor identified any factors which may be considered to 
be exceptional or unusual regarding the service-connected 
right elbow disorder.  The Board therefore is without 
authority to consider the matter of extraschedular ratings.  
Nevertheless, the Veteran is free to raise this as a separate 
issue with the RO if he so desires.

The Board further notes that, in Rice v. Shinseki, 22 Vet. 
App. 447 (2009), the Court held that a claim of entitlement 
to a total rating based upon individual unemployability 
(TDIU) is part of an increased rating claim when such claim 
is raised by the record.  However, in this case the Veteran 
has not contended he is unemployable due solely to his 
service-connected chin scar, and no evidence is of record 
which supports such a finding.  In fact, the Board's decision 
that no compensable rating is warranted in this case 
indicates little or no impairment due to this service-
connected disability.  Therefore, the issue of TDIU is not 
presently before the Board for adjudication.

For the reasons stated above, the Board finds that the 
Veteran does not meet or nearly approximate the criteria for 
a compensable rating for his service-connected chin scar at 
any time during the pendency of this case; i.e., he is not 
entitled to consideration of a compensable "staged" rating 
pursuant to Fenderson, supra.  Thus, the Board concludes that 
the preponderance of the evidence is against the claim, and 
it must be denied.  


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for a left shoulder 
disorder is granted.

Entitlement to service connection for sinusitis is granted.

Entitlement to service connection for bronchitis/upper 
respiratory infections is denied.

Entitlement to service connection for sleep apnea is granted.

Entitlement to service connection for nephrolithiasis with 
left back pain is granted.

Entitlement to service connection for refractive error is 
denied.

Entitlement to service connection for hyperextension injury 
of the right wrist is granted.

Entitlement to service connection for traumatic arthritis of 
the right wrist is denied.

Entitlement to an initial compensable rating for chin scar is 
denied.



REMAND

With respect to the claims regarding the service-connected 
cervical strain, thoracolumbar strain, right 
acromioclavicular separation, left calcaneal spur, and left 
knee, the Board notes that these disabilities are evaluated, 
at least in part, on the basis of limitation of motion.  

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
Veteran's representative contended in a November 2009 
statement that compensable ratings were warranted based upon 
painful motion.  

In this case, the Board notes that the January 2005 VA 
general medical examination did include range of motion 
findings for all of these disabilities.  However, no findings 
were made as to the effect of pain on the range of motion of 
these joints as required by 38 C.F.R. §§ 4.40, 4.45, 4.59.  
Moreover, in DeLuca v. Brown, 8 Vet. App. 202 (1997), the 
Court held that a VA examination report must provide detailed 
information - not only with regard to any functional loss, 
but any limitation of function due to pain, weakness, 
fatigability, and incoordination.  Pain on use and movement 
of the joint affected during flare-ups should also be 
discussed in order to permit an equitable evaluation of the 
veteran's claim.  See DeLuca at 206.
Therefore, the Board must find that this examination is 
inadequate for rating purposes regarding the aforementioned 
disabilities.  Accordingly, the case must be remanded for a 
new examination.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991) (When the medical evidence of record is 
insufficient, in the opinion of the Board, or of doubtful 
weight or credibility, the Board must supplement the record 
by seeking an advisory opinion, ordering a medical 
examination, or citing recognized medical treatises that 
clearly support its ultimate conclusions.).  

With respect to the service-connected eye injury residuals, 
the Board notes that the Veteran's representative contended 
in the November 2009 statement that this disability had 
increased in severity since the last examination, and that a 
new examination should be accorded to the Veteran.  VA's 
General Counsel has also indicated that when a claimant 
asserts that the severity of a disability has increased since 
the most recent rating examination, an additional examination 
is appropriate. VAOPGCPREC 11-95 (April 7, 1995).  See also 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1995); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  Therefore, a new 
examination is also required to evaluate the severity of this 
service-connected disability.

Since the Board has determined that new examinations are 
necessary in the instant case, the Veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 addresses the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain the names 
and addresses of all medical care 
providers who have treated the Veteran 
for his cervical strain, thoracolumbar 
strain, right acromioclavicular joint 
separation, eye injury residuals, left 
calcaneal spur, and left knee since 
October 2005.  After securing any 
necessary release, the AMC/RO should 
obtain those records not on file.

2.  After obtaining any additional 
records to the extent possible, the 
Veteran should be afforded an orthopedic 
examination to evaluate the severity of 
his service-connected cervical strain, 
thoracolumbar strain, right 
acromioclavicular joint separation, left 
calcaneal spur, and left knee.  It is 
imperative that the examiner comment on 
the functional limitations caused by pain 
and any other associated symptoms, to 
include the frequency and severity of 
flare-ups of these symptoms, and the 
effect of pain on range of motion.

As to his cervical spine and thoralumbar 
disabilities, if possible, the examiner 
should state whether the conditions are 
productive of any incapacitating 
episodes, which are defined as periods of 
acute signs and symptoms that require bed 
rest prescribed by a physician or 
treatment by a physician, and if so, the 
frequency and duration of those episodes.  

Further, the examiner should also discuss 
the nature and severity of any right or 
left-sided radiculopathy or neuropathy of 
the lower extremities or upper 
extremities found to be present.  

The examiner must also state whether the 
veteran has bowel or bladder problems 
related to the thoralumbar disability.

The Veteran should also be accorded an 
eye examination to evaluate the severity 
of his service-connected eye injury 
residuals.  

The claims folder should be made 
available to the examiners for review 
before the examinations.

4.  After completing any additional 
development deemed necessary, the AMC/RO 
should readjudicate the issues on appeal 
in light of any additional evidence added 
to the records assembled for appellate 
review. 

If the benefits requested on appeal are not granted to the 
Veteran's satisfaction, the Veteran and his representative 
should be furnished a Supplemental SOC, which addresses all 
of the evidence obtained after the issuance of the December 
2005 SOC, and provides an opportunity to respond.  The case 
should then be returned to the Board for further appellate 
consideration, if in order.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


